Citation Nr: 1625657	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-49 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for right foot pes planus (flatfeet).
 
 2. Entitlement to service connection for left foot pes planus.
 
 3. Entitlement to service connection for a left hip disability.
 
 4. Entitlement to service connection for a right hip disability. 
 
 5. Entitlement to service connection for a left knee disability.
 
 6. Entitlement to service connection for a right knee disability.
 
 7. Entitlement to service connection for a low back disability.
 
 8. Entitlement to service connection for a cervical spine disability.

9.  Entitlement to an initial disability rating in excess of 30 percent for chronic sinusitis, rhinitis and fractured nasal septum.

(The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), was  addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990 and from February 1991 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008 and a March 2012 rating decisions.  In a January 2008 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in relevant part, denied entitlement to service connection for bilateral hip disabilities, bilateral knee disabilities, a back condition, a neck condition, bilateral plantar pes planus, and chronic fatigue syndrome.  In a March 2012 rating decision, VA's Appeal Management Center granted service connection for chronic sinusitis, rhinitis and fractured nasal septum, assigning a 30 percent disability rating, effective June 27, 2007.  

The Veteran and his wife testified at a hearing before the undersigned in August 2011.  He additionally testified at an RO Decision Review Officer (DRO) Hearing in January 2010.  Hearing transcripts are of record.

The Board remanded the issues on appeal for further development in March 2012, November 2013, and June 2015.  In the November 2013 remand, the Board also considered multiple disabilities of each foot as single claims with respect to each foot.  Subsequently, however, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral plantar fasciitis and bilateral Achilles tendinitis; and issued a supplemental statement of the case (SSOC) with respect to the issues of entitlement to service connection for bilateral pes planus.  Thus, the bilateral pes planus claims remain on appeal. 

Multiple other claims were disposed of in the Board's March 2012 decision and in multiple rating decisions issued during the interim.  The issue of entitlement to service connection for a disability manifested by chronic fatigue, to include chronic fatigue syndrome (CFS) was granted by the Board's June 2015 decision.

Finally, the Board notes that no supplemental statement of the case (SOC) was prepared on these issues since the last Board remand and following the provision of the April 2016 Disability Benefit Questionnaire.  However, the Board is granting the claims decided herein, and this represents a full grant of the issues on appeal.  Thus, the Board finds no prejudice to the Veteran in adjudicating the issue on appeal.

The issue of entitlement to an initial disability rating in excess of 30 percent for chronic sinusitis, rhinitis and fractured nasal septum is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left foot pes planus is a result of events during active service.

2.  The Veteran's right foot pes planus is a result of events during active service.

3.  The Veteran's left hip disability is a result of events during active service.

4.  The Veteran's right hip disability is a result of events during active service.

5.  The Veteran's left knee disability is a result of events during active service.

6.  The Veteran's right knee disability is a result of events during active service.

7.  The Veteran's low back disability is a result of events during active service.

8.  The Veteran's cervical spine disability is a result of events during active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left foot pes planus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for right foot pes planus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for entitlement to service connection for a left hip disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for entitlement to service connection for a right hip disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  The criteria for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has diagnoses of bilateral pes planus, bilateral hip strain, bilateral knee strain and right knee patellofemoral pain syndrome, lumbar strain and bilateral sciatica related to the low back, and cervical strain, all of which were noted by examination in April 2016.  Further, imaging records of the thoracolumbar spine showed osteoporosis and slight anterior compression in the mid thoracic vertebrae with kyphosis in July 2007.  

Right foot imaging from September 2007 showed moderate sized superior spur arising from the anterior talus.  Regarding the Veteran's low back disability, November 200 MRI results showed mild disc bulges at L4-L5 and L5-S1.  There was mild left neural foraminal narrowing at L5-S1 as well.  Additionally July 2014 treatment records include MRI studies of the right knee showing a PCL sprain and partial tear versus mucinous degeneration with probable adjacent posterior cruciate ganglion/intercondylar notch stys.  The impression also showed mild patella alta with redundant patellar tenon, probable meniscal degeneration, small amount of joint fluid with synovitis and thin lateral plica, a tiny lobulated Baker's cyst with probable synovitis, and probable distal biceps femoris tendinosis versus remote injury.  As such, the current disability element of service connection is met.  

As to the element of in-service incurrence or aggravation of a disease or injury, the Veteran contends that each of his disabilities began in service.  Service treatment records show that the Veteran's entrance examination from 1986 was negative for pes planus, and his clinical evaluation was normal.  Regarding his claim of entitlement to service connection for pes planus, service treatment records show that in January 1990, the Veteran was seen for right heel pain and tenderness and diagnosed with Achilles tendon strain.  He reported that while he was in the field, in February 1990, he stepped in a hole and aggravated a previous strain.  There was swelling on the right posterior heel and he was diagnosed with right Achilles tendonitis versus strain.  The June 1990 separation examination was negative for any complaints related to his bilateral feet.  On his June 1994 enlistment examination for National Guard service, the Veteran was shown to have mild, asymptomatic flatfeet.  Regarding his bilateral hip disabilities, bilateral knee disabilities, low back disability, and cervical spine disability, service treatment records document injuries in January 1990 and March 1991 while playing basketball, being hit in the face with a flashlight in April 1988, and from stepping into a hole in February 1990.  

The Veteran reported during his August 2011 hearing and during treatment that he has had pain in his neck and lower back since service due to an injury he incurred while playing basketball, a blow to the head while at a club, and from accidentally stepping in a hole in 1990.  Regarding his bilateral pes planus, he stated in a March 2013 statement that he had a foot injury in January 1990 and in March 1990.  Also in that statement, he reported that he incurred an injury to the head when he was hit in the head with a flashlight in April 1988.  He reported that this affected his back, neck, hips, and knees.  

The Veteran has also stated that he was not given an exit examination in March 1991, but that the conditions started then and continued to present.  The Veteran has repeatedly contended that pes planus was incurred during active service, prior to his 1994 entry into National Guard service.  

The Veteran submitted a statement in January 2014 in support of his claims of entitlement to service connection for a low back condition, a cervical spine condition, bilateral hip disabilities and bilateral knee disabilities.  He wrote that he had injured his back while playing basketball in service when he tried to "slam dunk" the ball.  He stated that he had been elbowed in the nose, while he was in the air and fell on his tailbone.  He stated that he sought medical evaluation the next day because he had woken up in a pool of blood.  He was focused on his nose because it was broken, but his tailbone and back still hurt.  He also stated that the injuries to his neck, hips, and knees arose from the same incident, and he asserted that the December 2013 VA examiner did not review the claims file.

Turning to the nexus element, multiple VA examination reports and opinions of record provide negative etiology opinions with respect to the Veteran's claimed low back, cervical spine, bilateral hip, and bilateral knee disabilities, including an April 2012 examination, a February 2013 medical opinion, a December 2013 examination, and a March 2014 examination.  These examinations were all deemed to be inadequate for purposes of deciding the claims.  

None of the examiners adequately addressed the Veteran's contentions that he incurred these disabilities as a result of an injuries incurred while playing basketball and as a result of stepping into a hole during service.  Rather, the examiners relied on an absence of evidence of disability prior to 2007 for each disability.  The April 2012 and February 2013 opinions relied on a lack of contemporaneous records to determine that the claimed injuries were not related to service.  The absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The December 2013 VA examiner concluded that there was an absence of diagnosis for each disability and did not consider prior diagnoses made during the appeal period.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

In the March 2014 VA examination, the examiner concluded that the Veteran had entered military service with pes planus and that it did not become worse during service, based on the June 1994 examination.   None of the examiners fully considered the Veteran's alternative contention that his claimed orthopedic disabilities developed as secondary to his now service-connected foot disabilities, as he contended during his January 2010 DRO hearing.  Id.   

In April 2016, disability benefit questionnaires (DBQs) were completed regarding the Veteran's claims of entitlement to service connection for left foot pes planus, right foot pes planus, a left hip disability, a right hip disability, a left knee disability, a right knee disability, a low back disability, and a cervical spine disability.  The examiner reviewed the claims file and examined the Veteran.  

The examiner diagnosed bilateral pes planus.  The examiner noted the Veteran's reported history, indicating that the Veteran had acquired flat feet in the Marine Corps in 1990.  The Veteran stated that he had not previously been diagnosed, but that he had symptoms of pain in both feet.  He stated that he had been diagnosed with flat feet during his physical for his third period of service.  The Veteran indicated that he soaked his feet in epsom salt and wears inserts in most shoes to treat the symptoms.  He complained of bilateral pain, burning, and aching in the arches of his feet.  

The examiner diagnosed bilateral hip strain.  The examiner noted that the Veteran reported his hip condition onset began with his fall during a basketball injury in 1991.  The Veteran stated that the basketball injury marked the onset of his back, neck, and hip pain; he reported taking Motrin for the pain.  The Veteran reported that certain movement causes sharp pain in the bilateral hips.  The Veteran stated that throwing a football and other specific activities can aggravate his hips if he pivots wrong.  He stated that he tries to avoid activities that may cause hip strain; he stretches, uses over-the-counter medications and duloxetine, and takes epsom salt baths.  

The examiner also diagnosed bilateral knee strain and patellofemoral pain syndrome in the right knee.  The examiner also noted that the Veteran has multiple small meniscus tears in the right knee with a Baker's cyst and strain.  The examiner noted the Veteran's contentions that the knee pain began in 1991 when he did physical training.  The Veteran reported increased pain while in the infantry.  He stated that he had been given Motrin and that the condition had gotten worse throughout the years.  The examiner noted that imaging showed multiple small tears in the meniscus in the right knee and Baker's cyst around 2014; and that the Veteran was given a knee brace.  The Veteran reported intermittent bilateral knee pain that increased with prolonged sitting.  He stated that the right is worse than the left.  He reported constant popping and clicking in both knees.  

The examiner diagnosed a lumbosacral strain and bilateral sciatica related to the low back.  He noted the Veteran's history related to the condition; the Veteran reported that he was hit in the face and almost passed out falling on the ground hitting his tailbone.  The Veteran stated that this was the onset of his lower back and neck pain.  The examiner noted that the Veteran had been treated by VA.  The Veteran reported physical therapy, acupuncture, and chiropractic treatment.  The examiner noted that the MRI results showed bulging discs in the lower back and compression features.  The Veteran reported dull aching in the whole back and intermittent pain in the neck.  He reported muscle spasms and radiating pain.  The Veteran noted that he takes muscle relaxers, frequently stretches, uses a Tens unit, takes epsom salt warm baths, uses icy hot, and takes Duloxetine.  

Regarding the Veteran's cervical spine, the examiner diagnosed a cervical strain.  The Veteran reported that his neck condition had also begun in 1991 when he injured himself while playing basketball.  The injury resulted in a broken nose and a trauma to his head.  Since that time, he had experienced neck strain.  The Veteran reported limited range of motion to the right and stated that he had seen a chiropractor who confirmed a cervical strain.  The Veteran endorsed symptoms of being unable to fully turn his neck to the right.  He stated that he also had difficulty turning fully to the left due to his service-connected temporomandibular joint (TMJ) disability.  He stated that he continued to seek chiropractic care when his neck pain increases.  He stated that he uses a support pillow, duloxetine, and stretching to alleviate symptoms.  

The examiner found that the Veteran's left foot pes planus, right foot pes planus, left hip disability, right hip disability, left knee disability, right knee disability, low back disability, and cervical spine disability were at least as likely as not incurred in or caused by the claimed-in service injury, even, or illness.  

By way of rationale, he stated that the Veteran had no issues related to the claimed conditions prior to military service and that the onset of the condition was during service, documented in the service medical records.  Thus, he stated that there is evidence of current, chronic, and continuous treatment and care and a nexus had been established.  With regard to the Veteran's claims of entitlement to service connection for bilateral pes planus, the Board notes that the Veteran was noted to have had pes planus at his June 1994 entrance examination, and the examiner did 

not provide an opinion regarding this.  However, the Board observes that the examiner discussed the Veteran's lay statements regarding the onset of his symptoms during his first period of active service and found that the Veteran's pes planus was etiologically related to service despite it not being noted on separation in June 1990.  

Resolving reasonable doubt in the Veteran's favor, the claims of entitlement to service connection for left and right foot pes planus, left and right hip disabilities, left and right knee disabilities, a low back disability, and a cervical spine disability are granted.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for left foot pes planus is granted.

Entitlement to service connection for right foot pes planus is granted.

Entitlement to service connection for a left hip disability is granted.

Entitlement to service connection for a right hip disability is granted.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a cervical spine disability is granted.



REMAND

In May 2012, the Veteran filed a timely notice of disagreement with respect to the 30 percent disability rating assigned for chronic sinusitis, rhinitis and fractured nasal septum in the March 2012 rating decision.  The Board remanded this matter for issuance of a statement of the case (SOC) in June 2015.  See Manlincon v. West, 12 Vet. App. 238 (1999).  No SOC was issued.  Thus, there has not been substantial compliance with the Board's prior directives and a remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issue of entitlement to a higher initial rating for chronic sinusitis, rhinitis and fractured nasal septum. This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


